                                                             Honorable Judge Thomas S. Zilly
 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9                           WESTERN DISTRICT OF WASHINGTON
10                                     AT SEATTLE

11   RICHARD BRADDOCK,                           No. 2:16-cv-01756-TSZ

12                               Plaintiff,      JOINT STIPULATED MOTION TO
                                                 DISMISS WITH PREJUDICE AND
13
            vs.                                  ORDER
14
     ZAYCON FOODS, LLC, a Washington limited
15   liability company; FRANK R. MARESCA, JANE
     DOE MARESCA and the marital community
16   composed thereof; MICHAEL GIUNTA, JANE
17   DOE GIUNTA and the marital community
     composed thereof; MIKE CONRAD, JANE DOE
18   CONRAD and the marital community composed
     thereof; and ADAM KREMIN, JANE DOE
19   KREMIN and the marital community composed
     thereof,
20

21                               Defendants.

22

23

24

25

26

27

     JOINT STIPULATED MOTION TO DISMISS             LEE & HAYES, P.C.
     WITH PREJUDICE AND ORDER                       601 West Riverside Ave., Suite 1400
     Case No. 2:16-CV-01756-TSZ                     Spokane, Washington 99201
                                                    Telephone: (509) 324-9256 Fax: (509) 323-8979
 1             Plaintiff Richard Braddock and Defendants Adam Kremin, Jane Doe Kremin, 1 and the

 2   marital community composed thereof, have reached a settlement agreement between them.

 3             Pursuant to Federal Rule of Civil Procedure 41(a), LCR 7(d)(1), and LCR 10(g), and in

 4   accordance with the settlement agreement, Plaintiff Richard Braddock (“Braddock”) and

 5   Defendants Adam Kremin, Amy Joy Kremin, and the marital community composed thereof

 6   (collectively, the “Kremins”), through their respective counsel, jointly move the Court for an order

 7   dismissing all claims asserted against one another with prejudice.

 8             Specifically, Braddock moves to dismiss all of his claims against Defendants Adam Kremin,
 9   Amy Joy Kremin, and the marital community composed thereof, with prejudice. Adam Kremin
10   moves to dismiss his counterclaims against Braddock with prejudice. Braddock and the Kremins
11   further stipulate they shall each be responsible for their own attorneys’ fees, costs, and expenses.
12             For the avoidance of doubt, Braddock is not hereby dismissing, and does not hereby intend
13   to compromise or otherwise affect, any of his claims against any Defendant other than Adam
14   Kremin, Amy Joy Kremin, and the marital community composed thereof.
15             Respectfully, the parties move the Court for an order of dismissal consistent with this joint
16   stipulated motion.
17           Respectfully submitted this 17th day of May, 2019.
18                                                   By: s/ Sarah E. Elsden
19                                                   Sarah E. Elsden, WSBA #51158
                                                     Lee & Hayes, P.C.
20                                                   601 W. Riverside Ave., Ste. 1400
                                                     Spokane, WA 99201
21                                                   Telephone: (509) 944-4682
                                                     Fax: (509) 323-8979
22
                                                     Email: Sarah.Elsden@leehayes.com
23
                                                     Attorneys for Defendants Frank R. Maresca, Jane Doe
24                                                   Maresca, Mike Conrad, Jane Doe Conrad, Adam
                                                     Kremin and Jane Doe Kremin
25

26   1
     The name of Adam Kremin’s wife at all times relevant to this action was and is Amy Joy
27 Kremin. Therefore, the parties agree to substitute the name Amy Joy Kremin for Jane Doe Kremin
   in the Order of Dismissal.
28
         JOINT STIPULATED MOTION TO DISMISS                    LEE & HAYES, P.C.
         WITH PREJUDICE AND ORDER – 1                          601 West Riverside Avenue, Suite 1400
         Case No. 2:16-CV-01756-TSZ                            Spokane, Washington 99201
                                                               Telephone: (509) 324-9256 Fax: (509) 323-8979
 1

 2                                        By s/ David L. Tift
                                          David L. Tift, WSBA #13213
 3
                                          Michael Jay Brown, WSBA #9224
 4                                        RYAN, SWANSON & CLEVELAND, PLLC
                                          1201 Third Avenue, Suite 3400
 5                                        Seattle, Washington 98101-3034
                                          Telephone: (206) 464-4224
 6                                        Facsimile: (206) 583-0359
 7                                        Email: brown@ryanlaw.com
                                          Email: tift@ryanlaw.com
 8
                                          David G. Trachtenberg, NYSB #1671023
 9                                        Leonard A. Rodes, NYSB #1927144
                                          Trachtenberg Rodes & Friedberg LLP
10                                        545 Fifth Avenue, Suite 640
11                                        New York, New York 10017
                                          Phone: 212-972-2929
12                                        Fax: 212-972-7581
                                          Email: dtrachtenberg@trflaw.com
13
                                          Attorneys for Plaintiff Richard Braddock
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATED MOTION TO DISMISS            LEE & HAYES, P.C.
     WITH PREJUDICE AND ORDER – 2                  601 West Riverside Avenue, Suite 1400
     Case No. 2:16-CV-01756-TSZ                    Spokane, Washington 99201
                                                   Telephone: (509) 324-9256 Fax: (509) 323-8979
 1                                       ORDER OF DISMISSAL

 2          The Court, having reviewed the Joint Stipulated Motion to Dismiss With Prejudice, docket

 3   no. 157, being fully advised,

 4          IT IS ORDERED THAT all claims of Plaintiff Richard Braddock against Defendants

 5   Adam Kremin, Amy Joy Kremin, and the marital community composed thereof are dismissed

 6   WITH PREJUDICE;

 7          All counterclaims of Defendant Adam Kremin against Plaintiff Richard Braddock are

 8   dismissed WITH PREJUDICE;
 9          No claims or counterclaims as between Braddock and any Defendant other than Adam
10   Kremin, Amy Joy Kremin, and the marital community composed thereof, are hereby dismissed;
11   and
12          All Parties to this Joint Stipulated Motion to Dismiss With Prejudice shall bear their own
13   costs, expenses, and attorneys’ fees.
14          DATED this 21st day of May, 2019.
15

16
                                                         A
                                                         Thomas S. Zilly
17                                                       United States District Judge
18

19   Presented by:

20   By s/ Sarah E. Elsden
     Sarah E. Elsden, WSBA #35969
21
     LEE & HAYES, P.C.
22   601 W. Riverside Ave., Ste. 1400
     Spokane, WA 99201
23   Telephone: (509) 944-4639
     Fax: (509) 323-8979
24   Email: Sarah.Elsden@leehayes.com
25
     Attorney for Defendants Frank R. Maresca,
26   Jane Doe Maresca, Mike Conrad, Jane Doe Conrad,
     Adam Kremin and Amy Joy Kremin
27

28
     JOINT STIPULATED MOTION TO DISMISS                    LEE & HAYES, P.C.
     WITH PREJUDICE AND ORDER – 1                          601 West Riverside Avenue, Suite 1400
     Case No. 2:16-CV-01756-TSZ                            Spokane, Washington 99201
                                                           Telephone: (509) 324-9256 Fax: (509) 323-8979
     By s/ David L. Tift
 1   David L. Tift, WSBA #13213
     Michael Jay Brown, WSBA #9224
 2
     RYAN, SWANSON & CLEVELAND, PLLC
 3   1201 Third Avenue, Suite 3400
     Seattle, Washington 98101-3034
 4   Telephone: (206) 464-4224
     Facsimile: (206) 583-0359
 5   brown@ryanlaw.com
 6   tift@ryanlaw.com

 7   David G. Trachtenberg, NYSB #1671023
     Leonard A. Rodes, NYSB #1927144
 8   Trachtenberg Rodes & Friedberg LLP
     545 Fifth Avenue, Suite 640
 9   New York, New York 10017
10   Phone: 212-972-2929
     Fax: 212-972-7581
11   Email: dtrachtenberg@trflaw.com
     Email: lrodes@trflaw.com
12
     Attorneys for Plaintiff Richard Braddock
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATED MOTION TO DISMISS         LEE & HAYES, P.C.
     WITH PREJUDICE AND ORDER – 2               601 West Riverside Avenue, Suite 1400
     Case No. 2:16-CV-01756-TSZ                 Spokane, Washington 99201
                                                Telephone: (509) 324-9256 Fax: (509) 323-8979
